DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/27/2022 have been entered and claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brugman et al. US 20200160722.
Regarding claim 15, Brugman et al. disclose A first vehicle comprising: a storage medium; and at least one processor configured to: detect an accident involving a second vehicle, wherein the first vehicle is an observing vehicle of the accident and is not involved in the accident, and the detecting is based on messages received at the first vehicle from other vehicles; send, from the first vehicle to a remote service over a network, an accident indication to report the accident; in response to the detecting of the accidentfrom the first vehicle over [[a]]the network to [[a]]the remote service (Brugman et al. US 20200160722 abstract; paragraph [0004]-[0006]; [0019]-[0023]; [0036]-[0040]; [0047]; figures 1-5; The results of the processed data from sensors related to navigation by the first vehicle 102 (e.g., whether there is traffic or an accident along the route) may be transmitted to the second vehicle 104, such that the second vehicle 104 may not need to make an independent determination of traffic or accidents along the route (par. 19). In particular, FIG. 2 provides an example schematic of a vehicle including a variety of sensor resources, which may be utilized, by a vehicle 102 to determine an attribute about an environment and share that result with another vehicle (e.g., vehicle 104, FIG. 1) traveling with the vehicle 102 in a convoy. For example, a vehicle 102 may include a computing device 130 comprising a processor 132 and a non-transitory computer readable memory 134, a proximity sensor 140, a microphone 142, one or more cameras 144, an infrared light emitter 146 and infrared detector 148, a global positioning system (GPS) 150, weather sensors 152, a blind spot monitor 154, a vehicle speed sensor 156, a steering wheel sensor system 158, a LIDAR system 160, and network interface hardware 170. These and other components of the vehicle may be communicatively connected to each other via a communication path 120 (par. 21). In some embodiments, the vehicles 102, 104 and 106 of a convoy may communicate with each other through a network 180. In yet some embodiments, the vehicles 102, 104 and 106 of a convoy may communicate with one or more remote computing device 192 and/or one or more server 193 (par. 37). According to the cited passages and figures, examiner construe vehicle 102 is the first vehicle that detect the accident and share the event with a proximity vehicle.  Also, the vehicle 102 can transmit the event to the remote server 193 or remote computing device over network mention above. Examiner also construe the vehicle involve in the accident is the second vehicle.).
Regarding claim 20, Brugman et al. disclose A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: etect an accident involving a first vehicle, wherein the detecting is based on an accident indication received at the system from a second vehicle not involved in the accident, the second vehicle different from the first vehicle, and wherein the accident indication from the second vehicle is responsive to messages received by the second vehicle from other vehicles; and responsive to the detecting of the accident, collect, at the system, (Brugman et al. US 20200160722 abstract; paragraph [0004]-[0006]; [0019]-[0023]; [0036]-[0040]; [0047]; figures 1-5; The results of the processed data from sensors related to navigation by the first vehicle 102 (e.g., whether there is traffic or an accident along the route) may be transmitted to the second vehicle 104, such that the second vehicle 104 may not need to make an independent determination of traffic or accidents along the route (par. 19). In particular, FIG. 2 provides an example schematic of a vehicle including a variety of sensor resources, which may be utilized, by a vehicle 102 to determine an attribute about an environment and share that result with another vehicle (e.g., vehicle 104, FIG. 1) traveling with the vehicle 102 in a convoy. For example, a vehicle 102 may include a computing device 130 comprising a processor 132 and a non-transitory computer readable memory 134, a proximity sensor 140, a microphone 142, one or more cameras 144, an infrared light emitter 146 and infrared detector 148, a global positioning system (GPS) 150, weather sensors 152, a blind spot monitor 154, a vehicle speed sensor 156, a steering wheel sensor system 158, a LIDAR system 160, and network interface hardware 170. These and other components of the vehicle may be communicatively connected to each other via a communication path 120 (par. 21). In some embodiments, the vehicles 102, 104 and 106 of a convoy may communicate with each other through a network 180. In yet some embodiments, the vehicles 102, 104 and 106 of a convoy may communicate with one or more remote computing device 192 and/or one or more server 193 (par. 37). According to the cited passages and figures, examiner construe vehicle 102 is the second vehicle that detect the accident and share the event with a proximity vehicle.  Also, the vehicle 102 can transmit the event to the remote server 193 or remote computing device over network mention above. Examiner also construe the vehicle involve in the accident is the first vehicle.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al. US 20100114467 in view of Lin et al. US 10558224.
Regarding claim 1, Samuel et al. teach A method performed by a system comprising a hardware processor, comprising: detecting an accident involving a first vehicle, the second vehicle different from the first vehicle, and wherein the accident indication from the second vehicle is responsive to messages received by the second vehicle from other vehicles; and responsive to the detecting of the accident, collecting, at the system, event data relating to the accident from [[a]]the second vehicl(Samuel et al. US 20100114467 abstract; paragraph [0007]; [0016]-[0020]; [0026]; [0030]; [0034]; [0037]; figures 1-7; In FIG. 2, a host vehicle 10 is shown in traffic on a curved road wherein all vehicles are traveling in the same direction. Eventually, vehicles 20 and 30 collide outside of the visual field of view for the driver of vehicle 40. The host vehicle 10 determines that the collision status of vehicle 20 is positive based at least in part on the longitudinal deceleration of the vehicle 20. The host vehicle 10 then provides a warning to the driver in host vehicle 10 as well as to other drivers such as the driver of nearby vehicle 40 of the sensed collision. In FIG. 2, the driver in vehicle 40 is being alerted of a general driving hazard by V2V communications initiated by host vehicle 10. In FIG. 2, sensors and/or other equipment on the host vehicle 10 are able to determine which paths are drivable on the curved road. The depiction shows the lane in which the collision occurred is a non-drivable path, and the two other lanes are available as drivable paths. In the non-limiting example, a system on host vehicle 10 is able to determine that the lane furthest from the collision is a "first choice" preferred drivable path and the lane adjacent to the collision is a "second choice" preferred drivable path. The drivable path information is also able to be communicated to equipped vehicles 40 via V2V communications and/or to infrastructure using V2I communications (par. 17).  According to the cited passages and figures, examiners construe neither vehicle 20 or 30 can be a first vehicle that involve in the accident and vehicle 10 is a second vehicle not involve with the accident that detect the accident occurred. Vehicle 40 is also the vehicle is not involved in the accident and located in the proximity of the accident.).  
However, Samuel et al. reference due teach about detecting the accident and share the proximity vehicle via V2V and proximity infrastructure via V2I, but Samuel et al. do not explicitly teach wherein the detecting is based on an accident indication received at the system from a second vehicle not involved in the accident.
Lin et al. teach wherein the detecting is based on an accident indication received at the system from a second vehicle not involved in the accident (Lin et al. US 10558224 Col. 1 lines 27-29, 38-51; Col. 5 lines 33-67; Col. 6 lines 1-6; figures 1-6; FIG. 4 depicts an example process for capturing sensor data for transmission to other vehicles and/or the central server (Col 1 lines 27-29). This disclosure describes methods, apparatuses, and systems for sharing vehicle obstacle data between vehicles and/or between vehicles and a central server. Vehicles may include sensors capturing data including, but not limited to, speed, direction, acceleration, deceleration, LIDAR data, RADAR data, SONAR data, camera data, GPS data, etc. Further, vehicles may continuously or periodically transmit data to other vehicles or infrastructure (e.g., the central server), and/or the vehicles may transmit data in response to a triggering event. In some implementations, a triggering event may include acceleration above a threshold (e.g., braking or swerving) or identification of an object or event (e.g., an obstacle such as a car, bicyclist, pedestrian, etc., or an accident or traffic violation) (Col. 1 lines 38-51).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Samuel et al. and Lin et al. by comprising the teaching of Lin et al. into the method of Samuel et al.. The motivation to combine theses arts is to provide the event information with other vehicle and the remote server from Lin et al. reference into Samuel et al. reference so the user can easily be aware of event information on the road.
Regarding claim 2, the combination of Samuel et al. and Lin et al. disclose the method of claim 1, wherein the event data collected at the system from the second vehicle comprises dynamic map data including a map of a roadway(Lin et al. US 10558224 Col. 5 lines 33-67; Col. 6 lines 1-6; figures 1-6; In some cases, the origin of the data can refer to a location of the first vehicle 202 upon capturing data associated with the obstacle 204, for example. In some cases, the origin of the data can refer to a location of the obstacle 204, for example, determined by the first vehicle 202.  For example, the transmission 210 may include data associated with the first vehicle 202, such as vehicle position (e.g., GPS position, location on a map, etc.), vehicle orientation, speed, heading, vehicle characteristics (e.g., fuel level, battery level, presence of vehicle occupants, tire pressure, oil pressure, etc.), acceleration, road conditions (e.g., surface type, frictional characteristics, etc.), vehicle route (e.g., actual route, planned route, etc.), etc. Further, the transmission 210 may include any information associated with the obstacle 204, such as a location of the obstacle 204, a speed/heading of the obstacle 204, a timestamp associated with capturing data associated with the obstacle 204, predicted movement of the obstacle 204, segmentation information (e.g., a two-dimensional or three-dimensional bounding box associated with the obstacle 204, classification information (e.g., identifying the obstacle)), etc. In some examples, the transmission 210 may include information regarding a traffic violation of another vehicle, or a predicted collision between another vehicle and obstacle 204 (Col. 5 lines 48-67; Col. 6 lines 1-6).).
Regarding claim 5, the combination of Samuel et al. and Lin et al. disclose the method of claim [[3]]1, wherein the event data collected at the system from the second vehicle (Lin et al. US 10558224 Col. 1 lines 27-29, 38-51; Col. 5 lines 33-67; Col. 6 lines 1-6; figures 1-6; FIG. 4 depicts an example process for capturing sensor data for transmission to other vehicles and/or the central server (Col 1 lines 27-29). This disclosure describes methods, apparatuses, and systems for sharing vehicle obstacle data between vehicles and/or between vehicles and a central server. Vehicles may include sensors capturing data including, but not limited to, speed, direction, acceleration, deceleration, LIDAR data, RADAR data, SONAR data, camera data, GPS data, etc. Further, vehicles may continuously or periodically transmit data to other vehicles or infrastructure (e.g., the central server), and/or the vehicles may transmit data in response to a triggering event. In some implementations, a triggering event may include acceleration above a threshold (e.g., braking or swerving) or identification of an object or event (e.g., an obstacle such as a car, bicyclist, pedestrian, etc., or an accident or traffic violation) (Col. 1 lines 38-51).).
Regarding claim 6, the combination of Samuel et al. and Lin et al. disclose the method of claim 1, wherein the messages received by the second vehicle from the other vehicles comprise accelerometer data and image data acquired by sensors of the other vehicles, and wherein the accident indication received at the system over a network from the second vehicle is responsive to the accelerometer data and the image data acquired by the sensors of the other vehicles(Lin et al. US 10558224 abstract; Col. 1 lines 38-51; Col. 3 lines 62-67; Col. 4 lines 1-54; Col. 5 lines 33-67; Col. 6 lines 1-6; Col. 8 lines 65-67; Col. 9 lines 1-6; Col. 11 lines 3-16; figures 1-6; (Lin et al. US 10558224 Col. 5 lines 33-67; Col. 6 lines 1-6; figures 1-6; In some cases, the origin of the data can refer to a location of the first vehicle 202 upon capturing data associated with the obstacle 204, for example. In some cases, the origin of the data can refer to a location of the obstacle 204, for example, determined by the first vehicle 202.  For example, the transmission 210 may include data associated with the first vehicle 202, such as vehicle position (e.g., GPS position, location on a map, etc.), vehicle orientation, speed, heading, vehicle characteristics (e.g., fuel level, battery level, presence of vehicle occupants, tire pressure, oil pressure, etc.), acceleration, road conditions (e.g., surface type, frictional characteristics, etc.), vehicle route (e.g., actual route, planned route, etc.), etc. Further, the transmission 210 may include any information associated with the obstacle 204, such as a location of the obstacle 204, a speed/heading of the obstacle 204, a timestamp associated with capturing data associated with the obstacle 204, predicted movement of the obstacle 204, segmentation information (e.g., a two-dimensional or three-dimensional bounding box associated with the obstacle 204, classification information (e.g., identifying the obstacle)), etc. In some examples, the transmission 210 may include information regarding a traffic violation of another vehicle, or a predicted collision between another vehicle and obstacle 204 (Col. 5 lines 48-67; Col. 6 lines 1-6).  According to the cited passages and figures, examiner construe the vehicle 202 transmit the data message to the proximity vehicles regarding the acceleration data of the vehicle 202 associated with the obstacle 204 and information associated with obstacle 202 as show in the figure 2.  The data is also included the image.).  
Regarding claim 8, the combination of Samuel et al. and Lin et al. disclose the method of claim 1, comprising: responsive to the detecting of the accident, sending, over a network, a trigger to cause one or more of [[a]] the second vehicle or a roadside unit to record event data relating to the accident (Lin et al. US 10558224 Col. 1 lines 27-29, 38-51; Col. 5 lines 33-67; Col. 6 lines 1-6; Col. 7 lines 25-46; figures 1-6; This disclosure describes methods, apparatuses, and systems for sharing vehicle obstacle data between vehicles and/or between vehicles and a central server. Vehicles may include sensors capturing data including, but not limited to, speed, direction, acceleration, deceleration, LIDAR data, RADAR data, SONAR data, camera data, GPS data, etc. Further, vehicles may continuously or periodically transmit data to other vehicles or infrastructure (e.g., the central server), and/or the vehicles may transmit data in response to a triggering event. In some implementations, a triggering event may include acceleration above a threshold (e.g., braking or swerving) or identification of an object or event (e.g., an obstacle such as a car, bicyclist, pedestrian, etc., or an accident or traffic violation) (Col. 1 lines 38-51). In some instances, the environment 200 may include one or more sensors 240 (also referred to as an infrastructure device) deployed in the environment 200. For example, the sensor 240 may include one or more LIDAR sensor(s), image sensor(s), RADAR sensor(s), SONAR sensors, etc. In some instances, the sensor 240 may be deployed and/or installed on infrastructure components such as traffic lights, telephone poles, light poles, buildings, trees, stop signs, etc. In some instances, the sensor 240 may represent a vehicle including sensors that has been deployed to a location to function as a mobile sensor installation. The sensor 240 can be associated with a field of view of a sensor area 242, representing a detection area of sensors of the sensor 240. In some instances, the obstacle 204 may be in the sensor area 242. As discussed herein, the sensor 240 can transmit or receive any transmission(s) 244, which may represent data captured by the sensor 240 and/or data captured, transmitted, or received by any of the vehicles 202, 212, 218, 220, 222, and the central server(s) 216. In some instances, the sensor 240 can act as an intermediary to pass on information to other vehicles (e.g., the sensor can receive data from the first vehicle 202 and transmit the data to the third vehicle 218, etc.) (Col. 7 lines 25-46).).
Claim 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al. US 20100114467 in view of Lin et al. US 10558224 and further in view of Kim US 20200120505.
Regarding claim 3, Samuel et al. and Lin et al. teach all the limitation in the claim 1.
Samuel et al. and Lin et al. do not explicitly teach the method of claim 1, wherein the event data comprises data of a basic safety message (BSM).
Kim teaches The method of claim 1, wherein the event data comprises data of a basic safety message (BSM) (Kim US 20200120505 paragraph [0069]; For example, a basic safety message (BSM) for supporting a basic safety application, an emergency vehicle alert (EVA) message, a MAP (mapdata) message for supporting an intersection safety application, a signal phase and timing (SPAT) message, an intersection collision alert (ICA) message, a roadside alert (RSA) message for supporting a traveler information application, a traveler information message (TIM), and the like may be provided as the message set in U.S. A cooperative awareness message (CAM), a decentralized environmental notification message (DENM), and the like may be provided as the message set in Europe (par. 69).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Samuel et al. and Lin et al. with Kim by comprising the teaching of Kim into the method of Samuel et al. and Lin et al..  The motivation to combine these arts is to provide basic safety message from Kim reference into Samuel et al. and Lin et al. reference for communicating information from one device to another device.
Regarding claim 4, the combination of Samuel et al., Lin et al. and Kim disclose the method of claim [[3]]2, wherein the event data collected at the system from the second vehicle further comprises including traffic information of traffic on the roadway  (Kim US 20200120505 paragraph [0069]; For example, a basic safety message (BSM) for supporting a basic safety application, an emergency vehicle alert (EVA) message, a MAP (mapdata) message for supporting an intersection safety application, a signal phase and timing (SPAT) message, an intersection collision alert (ICA) message, a roadside alert (RSA) message for supporting a traveler information application, a traveler information message (TIM), and the like may be provided as the message set in U.S. A cooperative awareness message (CAM), a decentralized environmental notification message (DENM), and the like may be provided as the message set in Europe (par. 69).).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al. US 20100114467 in view of Lin et al. US 10558224 and further in view of Lu US 20200192355.
Regarding claim 7, the combination of Samuel et al. and Lin et al. teach all the limitation in the claim 1.
The combination of Samuel et al. and Lin et al. do not explicitly teach the method of claim 1, comprising reconstructing, by the system, events leading up to the accident based on the event data.
Lu teaches The method of claim 1, comprising reconstructing, by the system, events leading up to the accident based on the event data (Lu US 20200192355 paragraph [0001]-[0006]; [0009]-[0013]; [0024]-[0026]; [0045]-[0046]; [0175]-[0178]; [0180]-[0194]; figures 1-7; One general aspect includes a method for an ego vehicle including: detecting an occurrence of a collision associated with a remote vehicle; generating report data associated with the collision of the remote vehicle, where the report data includes one or more of V2X data describing a first set of V2X wireless messages received prior to detecting the occurrence of the collision and event data describing one or more driving events that are observed by the ego vehicle; transmitting the report data to a server; receiving modification data that describes a modification for a vehicle control system of the ego vehicle from the server, where the modification data is generated based on the report data through a vehicular accident reconstruction analysis; and modifying an operation of the vehicle control system based on the modification data to improve safety of the ego vehicle. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods (par. 9).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Samuel et al. and Lin et al. with Lu by comprising the teaching of Lu into the method of Samuel et al. and Lin et al..  The motivation to combine these arts is to provide a vehicular accident reconstruction analysis from Lu reference into Samuel et al. and Lin et al. reference to see what trigger the accident.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al. US 20100114467 in view of Lin et al. US 10558224 and further in view of Cho et al. US 20180255562.
Regarding claim 9, the combination of Samuel et al. and Lin et al. teach the method of claim 1, comprising: responsive to the detecting of the accident, sending, over a network, a request for event data relating to the accident; receiving, responsive to the request, a response containing the event data from the second vehicle (Lin et al. US 10558224 Col. 1 lines 27-29, 38-51; Col. 5 lines 33-67; Col. 6 lines 1-6; Col. 7 lines 25-46; Col. 13 lines 47-55; figures 1-6; This disclosure describes methods, apparatuses, and systems for sharing vehicle obstacle data between vehicles and/or between vehicles and a central server. Vehicles may include sensors capturing data including, but not limited to, speed, direction, acceleration, deceleration, LIDAR data, RADAR data, SONAR data, camera data, GPS data, etc. Further, vehicles may continuously or periodically transmit data to other vehicles or infrastructure (e.g., the central server), and/or the vehicles may transmit data in response to a triggering event. In some implementations, a triggering event may include acceleration above a threshold (e.g., braking or swerving) or identification of an object or event (e.g., an obstacle such as a car, bicyclist, pedestrian, etc., or an accident or traffic violation) (Col. 1 lines 38-51). In some instances, the environment 200 may include one or more sensors 240 (also referred to as an infrastructure device) deployed in the environment 200. For example, the sensor 240 may include one or more LIDAR sensor(s), image sensor(s), RADAR sensor(s), SONAR sensors, etc. In some instances, the sensor 240 may be deployed and/or installed on infrastructure components such as traffic lights, telephone poles, light poles, buildings, trees, stop signs, etc. In some instances, the sensor 240 may represent a vehicle including sensors that has been deployed to a location to function as a mobile sensor installation. The sensor 240 can be associated with a field of view of a sensor area 242, representing a detection area of sensors of the sensor 240. In some instances, the obstacle 204 may be in the sensor area 242. As discussed herein, the sensor 240 can transmit or receive any transmission(s) 244, which may represent data captured by the sensor 240 and/or data captured, transmitted, or received by any of the vehicles 202, 212, 218, 220, 222, and the central server(s) 216. In some instances, the sensor 240 can act as an intermediary to pass on information to other vehicles (e.g., the sensor can receive data from the first vehicle 202 and transmit the data to the third vehicle 218, etc.) (Col. 7 lines 25-46). At operation 410, the process can include transmitting the data. In some instances, the data can be transmitted using any wireless protocol discussed herein. In some instances, the operation 410 may include retransmitting information over time, or transmitting updated information associated with a previous transmission. In some instances, the operation may include requesting an acknowledgement from one or more receiving devices (e.g., vehicles or infrastructure) to confirm receipt of the data (Col. 13 lines 47-55).).
The combination of Samuel et al. and Lin et al. do not explicitly teach and authenticating the response.
Cho et al. teach and authenticating the response (Cho et al. US 20180255562 paragraph [0018]-[0020]; [0073]-[0074]; [0123]-[0124]; figures 1-8; In particular, authentication of vehicle and RSU, verification of message integrity, assurance of confidentiality, privacy protection measures, non-repudiation measures, availability configuration, freshness verification, misbehavior check, and the like may be fully-applied (as denoted by ‘O’), partially applied (as denoted by ‘.box-tangle-solidup.), or not applied (as denoted by ‘-’) (par. 123).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Samuel et al. and Lin et al. with Cho et al. by comprising the teaching of Cho et al. into the method of Samuel et al. and Lin et al..  The motivation to combine these arts is to provide authentication from Cho et al.  reference into Samuel et al. and Lin et al. reference for security protection.
Regarding claim 10, the combination of Samuel et al., Lin et al. and Cho et al. disclose the method of claim 1, wherein the event data from the second vehicle is protected by a security mechanism (Cho et al. US 20180255562 paragraph [0018]-[0020]; [0073]-[0074]; [0123]-[0124]; figures 1-8; In particular, authentication of vehicle and RSU, verification of message integrity, assurance of confidentiality, privacy protection measures, non-repudiation measures, availability configuration, freshness verification, misbehavior check, and the like may be fully-applied (as denoted by ‘O’), partially applied (as denoted by ‘.box-tangle-solidup.), or not applied (as denoted by ‘-’) (par. 123).). 
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al. US 20100114467 in view of Lin et al. US 10558224 and further in view of Zhang et al. US 20180233042.
Regarding claim 11, the combination of Samuel et al. and Lin et al. teach all the limitation in the claim 1.
However, the combination of Samuel et al. and Lin et al. do teach about the vehicle period share the event information like accident or collision with other vehicle or central server (infrastructure) as mention in Col. 1 lines 27-29 and 38-51 but  the combination of Samuel et al. and Lin et al. do not explicitly teach the method of claim 1, comprising: responsive to the detecting of the accident, determining, by the system, an identity of the second vehicle that is not involved in the accident but was in a vicinity of the accident.
Zhang et al. teach the method of claim 1, comprising: responsive to the detecting of the accident, determining, by the system, an identity of the second vehicle that is not involved in the accident but was in a vicinity of the accident (Zhang et al. US 20180233042 paragraph [0468]-[0469]; [0783]-[0784]; Specifically, the server may obtain the historical violation information, and the historical accident occurrence information or the vehicle servicing information of the corresponding vehicle according to the vehicle license plate information of the surrounding vehicle that is uploaded by the road condition information prompting device; the server may further obtain, according to the vehicle model identity of the surrounding vehicle that is uploaded by the road condition information prompting device, the vehicle performance defect, the accident occurrence rate, the potential trouble of design, and the like of this type of vehicle by using big data in a vehicle information database (par. 468). According to the cited passages, examiner interpreted the surround vehicle can be the proximity vehicle not involve in the accident similar to the figures 1-5 of Samuel et al. reference and figure 2 of Lin et al. refeence.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Samuel et al. and Lin et al. with Zhang et al. by comprising the teaching of Zhang et al. into the method of Samuel et al. and Lin et al..  The motivation to combine these arts is to provide vehicle identity of the surround vehicle from Zhang et al. reference into Samuel et al. and Lin et al. reference for the system can track who is around a area so the information can be helpful for any investigation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al. US 20100114467 in view of Lin et al. US 10558224 and further in view of Fujisawa US 20180286235.
Regarding claim 12, the combination of Samuel et al. and Lin et al. teach all the limitation in the claim 1.
The combination of Samuel et al. and Lin et al.do not explicitly teach the method of claim 1, comprising: responsive to the detecting of the accident, sending, to a roadside unit, a request for event data relating to the accident, to cause the roadside unit to propagate the request to vehicles including the second vehicle within range of the roadside unit.
Fujisawa teaches the method of claim 1, comprising: responsive to the detecting of the accident, sending, to a roadside unit, a request for event data relating to the accident, to cause the roadside unit to propagate the request to vehicles including the second vehicle within range of the roadside unit (Fujisawa US 20180286235 abstract; paragraph [0002]-[0005]; [0011]-[0015]; [0025]; [0028]-[0029]; [0039]; [0041]-[0044]; [0047]-[0050]; [0056]-[0058]; [0065]; [0067]-[0069]; [0071]; figures 1-5; In FIG. 1, vehicle 200 is traveling in the vicinity of road intersection 400. Accident monitoring server 300 collects and retains accident information that is output from RSU 100. Note that vehicle 200 is not involved in an accident, but just exists within a communication range from RSU 100 at the time of the occurrence of the accident and is irrelevant to the accident (par 14). Acquirer 120 acquires the vehicle information from vehicle 200 that is traveling on the road on which the accident has occurred. Specifically, first communicator 150 of RSU 100 performs communication with an output power that is able to make communication only within a short-distance range including road intersection 400. For example, first communicator 150 communicates with communicator 222 that exists within a range in which an image of the accident in road intersection 400 can be taken, such as within a radius of 25 m from the center of road intersection 400 (par. 58).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Samuel et al. and Lin et al. with Fujisawa by comprising the teaching of Fujisawa into the method of Samuel et al. and Lin et al.. The motivation to combine theses arts is to provide a road side unit (RSU) with short range communication from Fujisawa reference into Samuel et al. and Lin et al. reference so the user with communication range of the RSU share the information with each other.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al. US 20100114467 in view of Lin et al. US 10558224 and further in view of Gawthorpe et al. US 20200258328.
Regarding claim 13, the combination of Samuel et al. and Lin et al. teach all the limitation in the claim 1.
The combination of Samuel et al. and Lin et al. do not explicitly teach the method of claim 1, wherein the event data from the second vehicle obscures an identity of the second vehicle or an operator or owner of the second vehicle by including a temporary anonymized identifier for the second vehicle in the event data.
 Gawthorpe et al. disclose the method of claim 1, wherein the event data from the second vehicle obscures an identity of the second vehicle or an operator or owner of the second vehicle by including a temporary anonymized identifier for the second vehicle in the event data (Gawthorpe et al. US 20200258328 paragraph [0066]; In at least one embodiment, at block 208, the Stream Processor Server system 200 can be configured to anonymize the data to remove identifying information, for example, by removing or obscuring personally identifying information from a Vehicle Identification Number (VIN) for vehicle data in the event data (par. 66).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Samuel et al. and Lin et al. with Gawthorpe et al. by comprising the teaching of Gawthorpe et al. into the method of Samuel et al. and Lin et al..  The motivation to combine these arts is to provide obscuring personally identifying information from a vehicle identification number from Gawthorpe et al. reference into Samuel et al. and Lin et al. reference to protect personal identity.
Regarding claim 14, the combination of Samuel et al., Lin et al. and Gawthorpe et al. disclose the method of claim [[13]]1, wherein each message of the messages from the other vehicles includes the identity is obscured by including a temporary anonymized identifier for the second a respective vehicle in the event data of the other vehicles (Gawthorpe et al. US 20200258328 paragraph [0066]; In at least one embodiment, at block 208, the Stream Processor Server system 200 can be configured to anonymize the data to remove identifying information, for example, by removing or obscuring personally identifying information from a Vehicle Identification Number (VIN) for vehicle data in the event data (par. 66).).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brugman et al. US 20200160722 in view of Lin et al. US 10558224.
Regarding claim 16, Brugman et al. teach all the limitation in the claim 15.
Brugman et al. do not explicitly teach the first vehicle of claim 15, wherein the event data comprises dynamic map data including a map of a roadway
Lin et al. teach the first vehicle of claim 15, wherein the event data comprises dynamic map data including a map of a roadway(Lin et al. US 10558224 Col. 5 lines 33-67; Col. 6 lines 1-6; figures 1-6; In some cases, the origin of the data can refer to a location of the first vehicle 202 upon capturing data associated with the obstacle 204, for example. In some cases, the origin of the data can refer to a location of the obstacle 204, for example, determined by the first vehicle 202.  For example, the transmission 210 may include data associated with the first vehicle 202, such as vehicle position (e.g., GPS position, location on a map, etc.), vehicle orientation, speed, heading, vehicle characteristics (e.g., fuel level, battery level, presence of vehicle occupants, tire pressure, oil pressure, etc.), acceleration, road conditions (e.g., surface type, frictional characteristics, etc.), vehicle route (e.g., actual route, planned route, etc.), etc. Further, the transmission 210 may include any information associated with the obstacle 204, such as a location of the obstacle 204, a speed/heading of the obstacle 204, a timestamp associated with capturing data associated with the obstacle 204, predicted movement of the obstacle 204, segmentation information (e.g., a two-dimensional or three-dimensional bounding box associated with the obstacle 204, classification information (e.g., identifying the obstacle)), etc. In some examples, the transmission 210 may include information regarding a traffic violation of another vehicle, or a predicted collision between another vehicle and obstacle 204 (Col. 5 lines 48-67; Col. 6 lines 1-6).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Brugman et al. and Lin et al. by comprising the teaching of Lin et al. into the method of Brugman et al.. The motivation to combine theses arts is to provide a location on a map from Lin et al. reference into Brugman et al. reference so the user can easily pin point the location via map view.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brugman et al. US 20200160722 in view of Uchiyama US 20200196120.
Regarding claim 17, Brugman et al. teach the first vehicle of claim 15, wherein the at least one processor is configured to send the event data to the remote service in response to a request received by the first vehicle (Brugman et al. US 20200160722 abstract; paragraph [0004]-[0006]; [0019]-[0023]; [0036]-[0040]; [0047]; figures 1-5; The results of the processed data from sensors related to navigation by the first vehicle 102 (e.g., whether there is traffic or an accident along the route) may be transmitted to the second vehicle 104, such that the second vehicle 104 may not need to make an independent determination of traffic or accidents along the route (par. 19). In particular, FIG. 2 provides an example schematic of a vehicle including a variety of sensor resources, which may be utilized, by a vehicle 102 to determine an attribute about an environment and share that result with another vehicle (e.g., vehicle 104, FIG. 1) traveling with the vehicle 102 in a convoy. For example, a vehicle 102 may include a computing device 130 comprising a processor 132 and a non-transitory computer readable memory 134, a proximity sensor 140, a microphone 142, one or more cameras 144, an infrared light emitter 146 and infrared detector 148, a global positioning system (GPS) 150, weather sensors 152, a blind spot monitor 154, a vehicle speed sensor 156, a steering wheel sensor system 158, a LIDAR system 160, and network interface hardware 170. These and other components of the vehicle may be communicatively connected to each other via a communication path 120 (par. 21). In some embodiments, the vehicles 102, 104 and 106 of a convoy may communicate with each other through a network 180. In yet some embodiments, the vehicles 102, 104 and 106 of a convoy may communicate with one or more remote computing device 192 and/or one or more server 193 (par. 37). According to the cited passages and figures, examiner construe vehicle 102 is the first vehicle that detect the accident and share the event with a proximity vehicle.  Also, the vehicle 102 can transmit the event to the remote server 193 or remote computing device over network mention above. Examiner also construe the vehicle involve in the accident is the second vehicle.).
Brugman et al. do not explicitly teach wherein the request is received from the remote service or a roadside unit acting as a proxy for the remote service.
Uchiyama teach wherein the request is received from the remote service or a roadside unit acting as a proxy for the remote service (Uchiyama US 20200196120 paragraph [0038]; [0126]-[0127]; [0185]-[0186]; [0201]; [0203]; [0294]; figures 1-7’ 10-13; 19-23 and 27; The electronic device of any of (1) to (4), wherein the circuitry is configured to perform the cooperative V2X communication with the vehicle-mounted electronic device with support from the at least one of the base station or RSU by transmitting a message intended for the vehicle-mounted electronic device to the at least one of the base station or RSU which functions as a proxy for transmitting the message from the electronic device to the vehicle-mounted electronic device (par. 294).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Brugman et al. and Uchiyama by comprising the teaching of Uchiyama into the system of Brugman et al..  The motivation to combine these arts is to provide RSU which functions as a proxy for transmitting the message from Uchiyama reference into Brugman et al. reference for relay message from one device to another device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brugman et al. US 20200160722 in view of Gawthorpe et al. US 20200258328.
Regarding claim 18, Brugman et al. teach all the limitation in the claim 15.
Brugman et al. do not explicitly teach the first vehicle of claim [[17]]15 wherein each message of the messages from the other vehicles includes a temporary anonymized identifier for a respective vehicle of the other vehicles
Gawthorpe et al. teach the first vehicle of claim [[17]]15 wherein each message of the messages from the other vehicles includes a temporary anonymized identifier for a respective vehicle of the other vehicles(Gawthorpe et al. US 20200258328 paragraph [0066]; In at least one embodiment, at block 208, the Stream Processor Server system 200 can be configured to anonymize the data to remove identifying information, for example, by removing or obscuring personally identifying information from a Vehicle Identification Number (VIN) for vehicle data in the event data (par. 66).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Brugman et al. and Gawthorpe et al. by comprising the teaching of Gawthorpe et al. into the system of Brugman et al..  The motivation to combine these arts is to provide obscuring personally identifying information from a vehicle identification number from Gawthorpe et al. reference into Brugman et al. reference to protect personal identity.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brugman et al. US 20200160722 in view of Lin et al. US 10558224 and further in view of Kim US 20200120505.
Regarding claim 19, the combination of Brugman et al. and Lin et al. teach all the limitation in the claim 16.
The combination of Brugman et al. and Lin et al. do not explicitly teach the first vehicle of claim [[15]]16, wherein the event data further comprises Traveler Information Message (TIM) data including traffic information of traffic on the roadway
Kim teaches the first vehicle of claim [[15]]16, wherein the event data further comprises Traveler Information Message (TIM) data including traffic information of traffic on the roadway(Kim US 20200120505 paragraph [0069]; For example, a basic safety message (BSM) for supporting a basic safety application, an emergency vehicle alert (EVA) message, a MAP (mapdata) message for supporting an intersection safety application, a signal phase and timing (SPAT) message, an intersection collision alert (ICA) message, a roadside alert (RSA) message for supporting a traveler information application, a traveler information message (TIM), and the like may be provided as the message set in U.S. A cooperative awareness message (CAM), a decentralized environmental notification message (DENM), and the like may be provided as the message set in Europe (par. 69).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Brugman et al. and Lin et al. with Kim by comprising the teaching of Kim into the system of Brugman et al. and Lin et al..  The motivation to combine these arts is to provide a traveler information message from Kim reference into Brugman et al. and Lin et al. reference for communicating information from one device to another device.
Response to Arguments
Applicant's arguments filed on 05/27/2022 have been fully considered but they are not persuasive. In the remarks applicant argues in substance:
Applicant argument:  Applicant argues that Fujisawa and Ravindranath et al. failed to teach or suggest the amendment as cited in the independent claims 1, 15 and 20.
Examiner response: The presented arguments are rendered moot in view of the new ground rejection necessitated by amendments initiated by applicant.  Please see above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683